UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 03-4468
EUGENE HARTWELL WILSON,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Florence.
                 Terry L. Wooten, District Judge.
                            (CR-02-1168)

                      Submitted: January 30, 2004

                        Decided: July 30, 2004

  Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

William F. Nettles, IV, Michael A. Meetze, Assistant Federal Public
Defenders, Florence, South Carolina, for Appellant. J. Strom Thur-
mond, Jr., United States Attorney, Rose Mary Parham, Assistant
United States Attorney, Florence, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. WILSON
                             OPINION

PER CURIAM:

   Eugene Hartwell Wilson appeals from his conviction for being a
felon in possession of a firearm. On appeal, he challenges the district
court’s denial of his motion to suppress. We affirm.

   After pleading guilty to voluntary manslaughter in 1994 and serv-
ing a term of imprisonment, Wilson began serving a term of parole.
Wilson signed a Certificate of Parole upon his release, agreeing to
allow his parole officer to visit him at home or anywhere else "at any
time."

   Wilson and his nephew, Eddie Cosom, were employed by Michael
Langdon at Beverage Industries. In March 2002, Wilson either quit
or was fired. Shortly after 8:00 a.m. on April 10, 2002, Cosom called
Wilson’s parole officer, Derrick Gordon. Cosom told Gordon that
Wilson was making threats on his and Langdon’s lives and was
threatening other employees at Beverage Industries. Cosom stated
that Wilson had been drinking and possibly discharging firearms.

   Gordon told Cosom and Langdon to notify local law enforcement,
and so, Cosom called Johnny Quick, a Chesterfield County deputy
sheriff, and relayed Wilson’s action and threats. Quick spoke with
Gordon, and at approximately 11:00 a.m. that morning, Quick, Gor-
don and Andy Rivers, another parole officer, went to Wilson’s trailer
intending to make a "home visit" and see if there were any guns.

   When Wilson answered the door, he smelled of alcohol and
seemed agitated. Gordon stated that they were going to enter his home
to make sure that he did not have any weapons. Wilson moved to the
side of the door to permit entry. Gordon and Rivers walked through
the trailer, while Quick waited outside, and they found guns in Wil-
son’s bedroom covered with a cloth.

  A parolee has diminished rights under the Fourth Amendment.
United States v. Reyes, 283 F.3d 446, 458 (2d Cir. 2002). As such,
no probable cause is required for a probation officer to visit the home
                      UNITED STATES v. WILSON                        3
of a convicted person serving a term of supervised release without a
warrant, even absent consent. Griffin v. Wisconsin, 483 U.S. 868, 878
(1987). After Griffin was decided, the Supreme Court again addressed
the diminished rights due to persons under court supervision in United
States v. Knights, 534 U.S. 112 (2001). In Knights, a warrantless
search was conducted by a regular law enforcement officer who was
aware of the defendant’s probationer status. The defendant had agreed
to warrantless searches of his home by probation officers as a condi-
tion of his release. In light of such prior consent, the Supreme Court
found that the search required only reasonable suspicion. Id.

   In this case, while Wilson did not explicitly consent to warrantless
searches, he did consent to "home visits." Thus, he was aware that his
expectation of privacy was diminished by virtue of his parolee status.
See Reyes, 283 F.3d at 460-61. In addition, the "search" was con-
ducted by his parole officer, who merely walked through the house,
not opening closets or drawers. Given the circumstances of Wilson’s
parole, we find that the officers needed only, at most, reasonable sus-
picion to conduct a walk-through of Wilson’s home under Knights.
See United States v. Hill, 967 F.2d 902 (3d Cir. 1992) (upholding
warrantless search of parolee’s home based on "specific facts," even
where searches were not a condition of parole); see also United States
v. Giannetta, 909 F.2d 571 (1st Cir. 1990) (permitting search of pro-
bationer’s home on "reasonable suspicion" under specific court condi-
tion of release).

   Reasonable suspicion determinations are based on the totality of
the circumstances in light of the officers’ experience and specialized
training. United States v. Arvizu, 534 U.S. 266, 273-74 (2002). Here,
the officers were told by Wilson’s nephew that he was threatening the
lives of former coworkers and that he had recently been drinking and
brandishing firearms. Wilson had a history of violence and was cur-
rently on parole for voluntary manslaughter. When the officers
arrived at Wilson’s home, they found him under the influence and
agitated. These circumstances easily formed a reasonable suspicion.
See Hill, 967 F.2d at 902 (finding reasonable suspicion based on
estranged wife’s allegations); see also Griffin, 483 U.S. at 871, 878-
80 (tip that there "might be guns" in a probationer’s apartment pro-
vided reasonable suspicion even absent corroboration).
4                    UNITED STATES v. WILSON
   Accordingly, we affirm the denial of Wilson’s motion to suppress.
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                        AFFIRMED